PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LI et al.
Application No. 15/527,648
Filed: May 17, 2017
For: DATA FILTERING AND MINING USING MULTIPLE-LEVEL, COMPOSITE-ATTRIBUTE TREE-NODE DIAGRAMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 14, 2021 and supplemented December 17, 2021, to revive the above-identified application.

The petition is GRANTED.

The subject application was filed on May 17, 2017, without an executed inventor’s declaration.  On February 05, 2020, a Request for Continued Examination (RCE) was filed.  An inventor’s oath or declaration for each named inventor is required for an international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid. See MPEP 706.07(h)(I) and 37 CFR 1.495(c)(3)(ii). The subject application was held abandoned.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration for Wanqiang Li, Haiting Li and Kiran Gopala Reddy Sunanda, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
	

cc: 	Ryan P. Davis
       	1000 Louisiana, Suite 6400
      	 Houston, TX 77002